Case 6:19-cv-00038-H Document 56-3 Filed 11/16/20   Page 1 of 51 PageID 746




                                                                  EXHIBIT 3
 Case 6:19-cv-00038-H Document 56-3 Filed 11/16/20                    Page 2 of 51 PageID 747



1       BACKGROUND

On April 13, 2020, Structural Integrity Associates, Inc. was retained to provide technical
assistance in evaluating equipment associated with a fall involving Mr. Justin Moore. The fall
incident reportedly occurred at Tower 41 at the Goldthwaite Wind Energy facility located at 418
East FM Rd 572 E, in Goldthwaite, Texas. The facility is owned and operated by Invenergy
Wind, LLC.

According to the available information, Mr. Moore was performing work at Tower 41 with a co-
worker, Mr. Cory Wade. After completing their work in the upper region of the tower, Mr. Wade
reportedly descended to the bottom of the tower as Mr. Moore waited at the yaw deck. The tower
consists of a lower section (above ground level but below the base deck) that is about 30 feet tall.
A stairwell is used to access the interior of the tower, and a vertical (fixed) ladder is used to climb
about 20 feet further to reach the base deck. From the base deck, a separate vertical (fixed)
ladder is used to climb to the middle deck, the saddle deck, and the yaw deck; the yaw deck is
located just beneath the nacelle, which contains the mechanical equipment used to generate
electricity; this arrangement is shown schematically below. The upper ladder is equipped with an
IBEX climb assist system that is intended to assist climbers moving up or down the ladder.

When Mr. Moore was ready to descend from the yaw deck, he reportedly attached the cable
sleeve (the Lad-Saf X3) to the cable and tested it to make sure that it locked properly onto the
cable when moving down. He stated that when he gets ready to come down, the hatch door is
closed so he can maneuver himself, and that he connects the Lad-Saf to the cable and tests it
and then steps off of the hatch and opens the hatch to go down.

Mr. Moore stated that they also have an IBEX pendant, and before climbing they connect that
pendant to the IBEX belt. He stated that you have to come down a little bit before connecting the
IBEX pendant, and that they (the workers) have to lean down to initiate some weight on the IBEX
pendant to engage it, and at that point you can initiate the motor on the climb assist system. He
said that part of their process for using the IBEX system was to inspect the belt, and visually
check the weld, if you could see it, by rotating the belt through a cycle. He stated that the IBEX
has basically three settings, and he would normally use the maximum setting.




                                                                       Report No. 2000036.401.R0 Page | 1
 Case 6:19-cv-00038-H Document 56-3 Filed 11/16/20                 Page 3 of 51 PageID 748


Mr. Moore stated that before he reached up to close the hatch, he had both hands and both feet
on the ladder rungs, and that he was wearing gloves and his hard hat. He said that he had
initiated the IBEX climb assist system, but he realized the hatch was open, so he reached back
up to close the hatch, and then reinitiated the IBEX. He indicated that his recollection was that
he closed the hatch with his left hand, and at some point after that, on his descent, all he knows
is that the IBEX belt snapped, and he doesn’t recall much after that. He reported that it
happened immediately after he pulled down the hatch, and it might have been after taking a step
down. He reported feeling a violent movement when the IBEX belt broke.

After the fall, Mr. Moore described coming to a stop and not knowing what happened, and stated
he was just hanging there and he noticed that the IBEX looked like it had broken. Mr. Moore
stated that he had no idea how far he had fallen until he was told by one of his coworkers, and he
doesn’t know how they determined the distance. He said the he remembers the sound of the
IBEX belt falling down the tower, and hearing the Tuf-Tug (steel) cable popping against the rungs
of the ladder, and he believes there was some of the IBEX belt stuck above him as well. He
reported that he was close to the saddle deck and that the Lad-Saf was stuck on the cable, and
he radioed Cory to tell him that he was stuck, so Cory sent up another Lad-Saf and Mr. Moore
was able to climb down safely.




Schematic of Tower 41
(Not to Scale)




                                                                    Report No. 2000036.401.R0 Page | 2
 Case 6:19-cv-00038-H Document 56-3 Filed 11/16/20                   Page 4 of 51 PageID 749



2       EXAMINATION OF THE INCIDENT SITE

       Tower 41

Tower 41 at the Invenergy wind farm facility near Goldthwaite, Texas, was visually examined on
October 6, 2020. As described in Section 1, the tower access door is located at the top of an
external stairwell (Figure 1). Once inside, a fixed vertical ladder, approximately 20 feet in height,
is used to access the base deck. The top of this ladder ends a few feet above the base deck
elevation, and from the base deck a separate fixed vertical ladder extends to the middle deck, the
saddle deck, and the yaw deck (Figures 2 and 3). The ladder used to access the base deck is
equipped with a Tuf-Tug cable for attaching cable sleeves when climbing, but is not equipped
with a climb assist system (Figure 3, lower image).

The ladder that is used to climb from the base deck to the yaw deck is equipped with an IBEX
climb assist system and a Tuf-Tug cable; the IBEX polymer belt and the Tuf-Tug steel cable are
routed side-by-side near the middle of the ladder (Figure 3, upper image). The IBEX system has
a motorized drive unit that is attached to the bottom of the ladder, and a portable control unit that
attaches to the side of the base of the ladder (Figure 2). The Tuf-Tug cable is also attached to the
bottom rungs of the ladder. The IBEX belt consists of a full loop that passes through the drive
unit at the bottom and around a pulley located at the top of the ladder; operation of the system
produces a load on the belt that lifts up on the pendant (attached to the climber), regardless of
whether the climber is ascending or descending.

       IBEX Belt and Tuf-Tug Cable

On the day of the site visit, access to locations above the base deck were not permitted, although
photographs of the upper region of the ladder were taken as part of Invenergy’s incident
investigation. The IBEX belt and Tuf-Tug cable that were installed in the tower were replacement
components, as the failed IBEX belt and the Tuf-Tug cable involved in the fall event had been
removed from the tower. The involved belt and cable were located at Invenergy’s site, and were
photographed prior to being transported to ESI’s laboratory in Dallas, Texas (Figure 4). The belt
and cable had reportedly been stored on a pallet after removal from the tower. In addition, the
stored belt did not include the segment of belt containing failure location, as the failed ends had
been previously removed from the belt.




                                                                     Report No. 2000036.401.R0 Page | 3
 Case 6:19-cv-00038-H Document 56-3 Filed 11/16/20                  Page 5 of 51 PageID 750


       IBEX Belt Welding Equipment

During the Invenergy site visit, a kit used to weld IBEX belts was provided for examination
(Figures 5 and 6). When installed into a tower, the IBEX belts are formed into a loop by welding
two ends together. The welding kit presented by Invenergy was described as a typical kit, but
was not confirmed as the kit that was used to weld the subject IBEX belt.




3       EXAMINATIONS AT ESI LABORATORY - AUGUST 19, 2020

       Harness and Gloves Worn by Mr. Moore

Various items associated with the fall incident were visually examined at the ESI Laboratory
facility in Dallas, Texas, on August 19, 2020. These items included the harness that Mr. Moore
was wearing (Figure 7). The harness was identified as a DBI (Sala) Exofit Model 1113192, Lot
No. 2790214, and Serial No. E004035007A8A1A. The harness did not exhibit any obvious
indications of damage or broken parts.

The gloves that Mr. Moore was wearing were also available for examination (Figure 8). The
gloves were manufactured by Mechanix and indicated as the “MPACT” style. The gloves
exhibited some degree of wear, but no evidence of tears or holes.

       Extracted Segment of the Failed IBEX Belt

A segment of the IBEX belt that contained the failure location was available for examination; the
two pieces making up the failed segment had been cut from the overall IBEX belt and transported
to the ESI facility independent of the remainder of the belt (Figure 9). The belt examination
included the use of a stereo microscope to look at surface features at low to intermediate
magnifications, and images were taken by ESI personnel using a digital camera attached to the
stereo microscope.

Close visual examination of the failure region revealed that the failure occurred at a weld (Figures
10 and 11). On one side the fiber core was frayed and appeared to be slightly dirty, and on the
other side the fiber core was intact and with a cleaner appearance. At the failure location, the
separation occurred in a stepped manner, with partial transverse separations at two (offset)




                                                                    Report No. 2000036.401.R0 Page | 4
 Case 6:19-cv-00038-H Document 56-3 Filed 11/16/20                  Page 6 of 51 PageID 751


locations, and a longitudinal split that extended about three inches along the length of the belt
(Figure 12). The polymer exterior was also permanently bent in the area of the failure.

       Deployed Lad-Saf X3 Sleeve

Mr. Moore’s Lad-Saf X3 sleeve was available for visual examination at the ESI facility (Figures 13
and 14). Markings on the sleeve identified it as Model No. 6160054 with Serial No. 0005580.
The sleeve included an attached carabiner, and the locking arm (energy absorber) was deployed
(in a stretched condition). Aside from the deformed energy absorber, which was stretched to a
length of approximately 5-3/8” (pin-to-pin) and slightly twisted, no other components exhibited
evidence of deformation or cracking.

During the August examinations at ESI, the X3 sleeve was X-rayed to check for internal damage.
The X-ray images taken by ESI did not reveal any internal broken components. No other testing
was performed during the August examination event.




4       EXAMINATIONS AT ESI LABORATORY - OCTOBER 7, 2020

       IBEX Belt and Tuf-Tug Cable

The IBEX belt segments and Tuf-Tug cable stored at the Invenergy site were transported to the
ESI Laboratory in Dallas, Texas (Figure 15). Although the IBEX belt would have been installed in
the tower as a single loop (after welding the ends together), the belt was in multiple sections as a
result of cuts that were made subsequent to the fall event (Figure 16). At least one of the cuts
was identified as a match to a cut on the shorter failure segments. The belt was not uncoiled, but
visual examination of the segments revealed at least two locations where deformation was
evident (permanent bends) (Figure 17). The position of the weld at the time of the failure (relative
to the Tower 41 ladder) was not determined.

The upper end of the Tuf-Tug cable was laid out in order to measure the position of a marked
kink in the cable (Figure 18). The cable was marked at five-foot intervals using yellow electrical
tape, and the kink was determined to be approximately 25 feet below the upper fitting. The upper
and lower ends of the cable were placed side-by-side and visually examined and photographed
(Figure 19). The upper region of the cable was darker in color due to a slight residue of oily



                                                                     Report No. 2000036.401.R0 Page | 5
 Case 6:19-cv-00038-H Document 56-3 Filed 11/16/20                     Page 7 of 51 PageID 752


substance and deposits (dirt, debris) that was stuck to the surface. The diameter of the upper
region of the cable was measured in multiple locations and at each location the measurement
was consistent with 3/8” diameter cable (Figure 20). In addition, examination of one end of the
cable revealed that it was 7x19 construction.

Hardware used to attach the Tuf-Tug cable to the tower ladder was stored and transported with
the cable (Figure 21). The hardware components were visually examined and found to be intact
with minor indications of wear.

       Testing of Two Lad-Saf X3 Sleeves

A primary goal of the October examination event at ESI’s Dallas laboratory was to conduct a
destructive examination of the subject (deployed) Lad-Saf X3 sleeve. However, prior to
beginning this work, multiple tests were performed on the subject sleeve, and for comparison,
two tests were performed on an exemplar Lad-Saf X3 sleeve (the exemplar had not deployed so
there was no deformation in the energy absorber). The subject sleeve was first tested by
performing several manual manipulations in order to assess the movement of the locking cam.
After these tests, both the subject and exemplar sleeves were tested on a section of Tuf-Tug
cable using a temporary setup wherein the lower end of the cable from the tower was attached to
the ceiling structure and loaded with 40 lbs of tension (Figure 22).

In one of the manual manipulation tests in which the locking arm was loaded laterally with
respect to the sleeve body, the cam did not move freely within the sleeve until the lateral load on
the locking arm was released. In the other manual tests performed on the subject X3 sleeve, the
sleeve appeared to function in a normal manner. The lateral load test result is discussed further
in the Discussion section of this report.

The subject X3 sleeve was tested on the vertical cable setup by moving it up and down, releasing
it, disengaging it, etc., and the sleeve, even with a deformed locking arm, engaged and released
the cable in a normal manner (Figure 23). When the exemplar X3 sleeve was tested in a similar
manner on the vertical cable, the sleeve engaged the cable in a normal manner (Figure 24).
When the subject sleeve was held and manually accelerated down the cable with the locking arm
held in the up position, the sleeve did not engage the cable. When the exemplar X3 sleeve was
tested in a similar manner, it also did not engage the cable. The locking arm on the X3 sleeve
was then taped into the up position and a 10 lb weight was attached to the carabiner. When the



                                                                       Report No. 2000036.401.R0 Page | 6
 Case 6:19-cv-00038-H Document 56-3 Filed 11/16/20                 Page 8 of 51 PageID 753


weight was raised up and then dropped, the sleeve engaged the cable such that the weight then
loaded the locking arm, stretching the tape (Figure 25). Overall the testing performed on both
sleeves resulted in expected behaviors for the sleeves.

          Disassembly and Examination of the Subject Lad-Saf X3 Sleeve

In order to further examine the individual components of the involved X3 sleeve, the rivets on one
side of the device were ground off to permit disassembly of the sleeve (Figure 26). The exposed
parts were removed sequentially and photographed (Figures 27 through 33). The internal parts
were intact with no evidence of cracking. Small amounts of dirt or debris were observed on the
surfaces of some parts, including the bushings and Teflon washer that guide the locking cam and
locking arm components. The bushings also exhibited evidence of rubbing or scuffing on the
edges (e.g., Figures 29 and 31). The locking cam surface that engages the cable exhibited
witness marks (scuff marks or abrasions) that were consistent with the cam having engaged the
cable (Figure 32).

Based on a visual examination of the removed parts, the only part that appeared to exhibit
evidence of deformation was the energy absorber (locking arm) that had deployed by stretching
and slightly twisting (Figure 33). The pin-to-pin length of the deformed arm was measured to be
5.368”.




5         DISCUSSION

Based on the information obtained from the site and equipment examinations, important details
of the fall incident cannot be confirmed. Firstly, the IBEX belt was installed as a loop around
fixtures at the top and bottom ends of the ladder. As the system operates, the belt loop rotates
and the location of the weld changes. Because of this, and the limited amount of detailed
information recorded immediately after the incident, the location of the weld within the loop when
the weld failure occurred is not known. Since Mr. Moore was reportedly attached to the belt
through the IBEX pendant, the location of the failing weld could influence the extent and manner
in which the IBEX belt interacted with Mr. Moore during this event. This interaction could also
have been affected by a portion of the belt being wrapped over the top of the ladder. However,




                                                                    Report No. 2000036.401.R0 Page | 7
 Case 6:19-cv-00038-H Document 56-3 Filed 11/16/20                     Page 9 of 51 PageID 754


as the location of the weld at the moment of failure is not known, the details of the interaction
between the IBEX and Mr. Moore cannot be determined.

With regard to the available physical evidence, none of the reviewed items confirmed the location
or position of Mr. Moore when the belt failed. Although Mr. Moore described the event as
occurring immediately or nearly immediately after he closed the hatch, he stated that he had no
idea how far he had fallen until his coworkers told him, and he didn’t know how his coworker
determined the fall distance. Based on the distance from the top of the Tuf-Tug cable to the
marked kink in the cable, presuming that the kink represented his final resting position, and
accounting for the information indicating that the top of the ladder was located a few feet above
the yaw deck, and that he was beneath the hatch located at the yaw deck, the maximum possible
distance would have been about 20 feet. As a result of the fall, the energy absorber on the Lad-
Saf X3 sleeve was stretched to a length of 5.368” (measured pin-to-pin), but the absorber was
not fully extended.

The examinations performed on the IBEX belt, the Tuf-Tug cable, and the Lad-Saf X3 sleeve
components that were involved in the fall incident revealed that the belt failed at a weld location,
but did not identify a reason why the X3 sleeve would have permitted Mr. Moore to fall a distance
of up to 20 feet. The exact reason that the weld failed on the IBEX belt is beyond the scope of
this report, but the belt failure reportedly initiated the fall incident by causing Mr. Moore to lose his
grip on the ladder. A physical defect associated with the X3 sleeve was not identified, and the
testing performed on the sleeve, even after the energy absorber had deployed, revealed that it
performed as expected, with the possible exception of one of the lateral load tests conducted by
an ESI technician.

The lateral load testing performed by ESI did not appear to be relevant for several reasons. First,
the test was performed on a sleeve that had been involved in a fall event, such that the locking
arm was deformed (stretched and twisted) as a result of the loading event. Therefore, this test
was not necessarily indicative of how the sleeve would have performed if the same test had been
performed before the fall incident. Secondly, in order for a side-load to have been applied to the
locking arm during the fall event, the sleeve would have to have already been engaged with the
cable. If the sleeve was not already engaged with or locked onto the cable, a lateral load on the
locking arm would have caused the sleeve to rotate relative to the cable. Finally, Mr. Moore
reportedly maintained three points of contact with the ladder while closing the hatch and climbing,



                                                                       Report No. 2000036.401.R0 Page | 8
Case 6:19-cv-00038-H Document 56-3 Filed 11/16/20                   Page 10 of 51 PageID 755


and so there is no indication from Mr. Moore as to why or how an abnormal loading could have
been applied to the sleeve. For these reasons, the lateral load testing did not provide any
information to help explain how or why the sleeve could have allowed Mr. Moore to drop an
abnormal distance.

Overall, the subject Lad-Saf X3 sleeve performed as expected during the laboratory tests. When
moving the sleeve up and down the cable by hand, the sleeve locked onto the cable when
moving down or when dropped, and released from the cable when raised. One test in which the
locking arm was held up while manually accelerating the sleeve downward did not result in the
sleeve locking onto the cable. However, the same test performed with an exemplar (undeployed)
X3 sleeve produced the same result. The most likely explanation for these results is that the
appropriate downward acceleration for activation (approximately 0.7 to 1.0 times gravitational
acceleration, or “g’s”) could not be manually produced in either case. When both sleeves were
held up and dropped, so that the downward acceleration was close to that produced on a free-
falling object under normal gravitational load, the sleeves locked onto the cable as intended.
When the subject sleeve was tested by taping the locking arm in the up position (so that it could
not activate the locking cam), and attaching a 10 lb weight to the carabiner, then dropped, the
sleeve activated and locked onto the cable, stopping the sleeve and causing the weight to fully
load the locking arm and stretch the tape. Based on the testing performed, even the previously
deployed Lad-Saf X3 sleeve performed as intended during the laboratory testing at ESI.

       Supplemental Testing

In order to obtain additional information relevant to the fall incident, three tests were conducted
by 3M staff on Friday, October 30, 2020. These tests were reportedly performed at the 3M test
facility in Red Wing, Minnesota, in accordance with a test protocol developed by Mr. Greg Small.
The testing was observed virtually using a Microsoft Teams connection. Each of the tests was
conducted using X3 sleeves with pre-October 2016 energy absorbers, and in each test the
sleeve was attached to a 3/8-inch diameter, 7x19 steel cable (approximately 20 feet in length)
installed within the test bay. For two of the tests, loads were measured using a calibrated load
cell, and for each test the sleeve was positioned at a different location on the cable.

One test was performed by slowly loading an exemplar sleeve while recording the peak load at
approximately 1/2-inch displacements until the energy absorber was substantially extended.
Another test was performed by a dropping a 220-pound anthropomorphic mannequin fitted with


                                                                     Report No. 2000036.401.R0 Page | 9
Case 6:19-cv-00038-H Document 56-3 Filed 11/16/20                    Page 11 of 51 PageID 756


clothes, boots, a vest, and harness (with a total weight of approximately 245 pounds), with the
harness attached in a normal manner to an X3 sleeve connected to the test cable. A final test
was performed by installing a cable loop between the mannequin and a new exemplar sleeve,
and dropping the mannequin such that it could travel approximately 16-1/2 feet before engaging
the X3 sleeve (the vertical clearance within the test facility did not permit a drop of 20 feet).

The results of the static (slow load) test provided displacement of the system (sleeve, cable, and
support) as a function of load up to 3,100 pounds. The cable was slightly kinked at the location
where the sleeve was attached during this test, and the final dimension of the energy absorber
after the test was 5.938”. The sleeve was also reported to have slid 1.25” on the cable during the
test.

The first drop test resulted in the sleeve traveling 3.88 inches before locking on to the cable and a
partial deployment of the energy absorber on the X3 sleeve that was measured to be
approximately 5 inches. As a result of this test the cable was kinked in a similar manner to that
which resulted from Mr. Moore’s fall incident (Figure 34).

The extended drop test resulted in a full deployment of the energy absorber on the X3 sleeve that
was measured to be greater than 6 inches. In addition, this drop test resulted in a higher degree
of damage to the cable in the location where the sleeve was attached in comparison to the kink
caused by Mr. Moore’s fall incident (Figures 35 and 36). Measurements during the testing
indicated that the sleeve slid approximately 2 to 3 inches down the cable during the loading
event, thereby absorbing additional energy from the falling mannequin. Damage to the cable
included excessive kinking and broken wire strands. Finally, the harness worn by the mannequin
in this test, which was the same model harness worn by Mr. Moore, sustained partial tearing of
the straps at the leg loops on each side of the mannequin. The peak load measured during this
test was approximately 4,200 pounds.

The drop tests performed suggest that Mr. Moore’s fall was consistent with a normal sleeve
engagement event rather than an abnormal event of extended distance. This is based on the
measured energy absorber extension on Mr. Moore’s X3 sleeve being more consistent with the
extension measured on the X3 sleeve put through the first drop test, and the observed damage to
the cable and harness that occurred during the 16-1/2 foot drop test, but which was not observed
in association with Mr. Moore’s fall event.



                                                                      Report No. 2000036.401.R0 Page | 10
Case 6:19-cv-00038-H Document 56-3 Filed 11/16/20                    Page 12 of 51 PageID 757




6         CONCLUSIONS

    The IBEX belt failure occurred at a weld location within the belt. The location of the weld
     within the climb assist system loop at the time of the failure was not identified through the
     available information. The cause of the weld failure is outside of the scope of this report.

    The Lad-Saf X3 sleeve involved in the fall incident performed in an expected manner during
     testing performed by ESI Laboratory. In addition, with the exception of the energy absorber
     (locking arm), which is designed to deform during a fall arrest event, visual examination of the
     sleeve’s internal components revealed no indications of cracking or damage that would have
     rendered the sleeve inoperable. In addition, no material issues were identified with regard to
     the sleeve or its internal components.

    Although details of Mr. Moore’s fall event are unknown, including the location of the weld
     when the IBEX belt failed, testing performed on exemplar sleeves suggests that Mr. Moore’s
     fall was consistent with a normal sleeve engagement event rather than an abnormal event of
     extended distance.




7         REVIEWED DOCUMENTS

Documents that were reviewed during the course of this work include the following:

   DBI Produced Documents (Including Manuals, Drawings, Test Reports, Emails and Photos)
   Safeworks Produced Documents (Including Manuals, Reports, Photos, and Procedures)
   Invenergy Produced Documents (Including Reports and Photographs from the Incident)
   ESI Laboratory Photographs and Videos
   Spectrum Forensics’ Report, “Justin Moore Fall Incident Investigation”, dated October 14, 2020
   Ellis Litigation Support’s Preliminary Report dated October 14, 2020
   Deposition of Mr. Justin Moore
   Deposition of Mr. Rick Miller
   Data, Reports, and Photographs from 3M’s October 30, 2020 Testing of X3 Sleeves




                                                                     Report No. 2000036.401.R0 Page | 11
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                          Page 13 of 51 PageID 758
                                                                                     Page | 12




       Figure 1.   View of the base of Tower 41 at the Invenergy wind farm near Goldthwaite,
                   Texas (upper image) and close view of a manufacturer’s label on the inside wall
                   near the base deck (lower image).
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                            Page 14 of 51 PageID 759
                                                                                       Page | 13




       Figure 2.   Views of the bottom of the vertical, fixed ladder at the base deck of Tower 41. In
                   the lower image, the left arrow indicates the location of the IBEX climb assist
                   belt, and the right arrow indicates the location of the Tuf-Tug cable that the
                   climbers’ sleeves attach to.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                          Page 15 of 51 PageID 760
                                                                                     Page | 14




       Figure 3.   Views of the tower ladder looking up from the base deck (upper image) and the
                   top of the base deck access ladder (lower image). In the upper image, the IBEX
                   belt and Tuf-Tug cable are visible at the middle of the ladder. In the lower
                   image, the hatch door is closed, and only a Tuf-Tug cable is present (this
                   ladder, which is approximately 20 feet in height, is not equipped with a climb
                   assist system).
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                          Page 16 of 51 PageID 761
                                                                                     Page | 15




       Figure 4.   Views of the Ibex belt (upper image) and Tuf-Tug cable (lower image) that were
                   involved in the fall incident. These items had reportedly been stored, on the
                   pallet shown, at the Invenergy wind farm site.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                           Page 17 of 51 PageID 762
                                                                                      Page | 16




       Figure 5.   Views of an IBEX belt welding kit owned by Invenergy. This kit was available for
                   visual examination, but not confirmed as the welding kit used to install the belt
                   involved in the fall incident.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                           Page 18 of 51 PageID 763
                                                                                      Page | 17




       Figure 6.   Additional views of components in the welding kit presented by Invenergy.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                           Page 19 of 51 PageID 764
                                                                                      Page | 18




       Figure 7.   Views of the harness that Mr. Moore was reportedly wearing at the time of the
                   fall incident.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                            Page 20 of 51 PageID 765
                                                                                       Page | 19




       Figure 8.   Views of the gloves that Mr. Moore was reportedly wearing at the time of the fall
                   incident.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                            Page 21 of 51 PageID 766
                                                                                       Page | 20




       Figure 9.   Views of the failed weld region of the IBEX belt that was available for
                   examination during the first testing event at the ESI laboratory in Dallas, Texas.
                   The outer ends of the pieces shown in the upper image had been cut to remove
                   the failed weld from the remainder of the belt (which was stored at the Invenergy
                   site).
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                            Page 22 of 51 PageID 767
                                                                                       Page | 21




       Figure 10. Additional close views of one side of the belt failure location. The surface cuts
                  visible in the lower image are consistent with trimming of the belt after welding
                  two ends together.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                            Page 23 of 51 PageID 768
                                                                                       Page | 22




       Figure 11. Additional close views of the other side of the belt failure location from that
                  shown in Figure 10. The transverse line and surface cuts visible in the lower
                  image are consistent with a weld seam and trimming associated with the
                  welding process.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                          Page 24 of 51 PageID 769
                                                                                     Page | 23




       Figure 12. Views of the two IBEX belt segments after repositioning in the approximate pre-
                  failure configuration.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                          Page 25 of 51 PageID 770
                                                                                     Page | 24




       Figure 13. Views of the Lad-Saf X3 that Mr. Moore was reportedly using at the time of the
                  fall incident, marked with Model No. 6160054 and Serial No. 0005580. In the
                  upper image, the arrow indicates the location of the energy absorbing device,
                  which has deployed (stretched).
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                          Page 26 of 51 PageID 771
                                                                                     Page | 25




       Figure 14. Additional views of the Lad-Saf X3 that Mr. Moore was reportedly using at the
                  time of the fall incident.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                           Page 27 of 51 PageID 772
                                                                                      Page | 26




       Figure 15. Views of the IBEX climb assist belt (blue) and Tuf-Tug cable (metal) that were
                  involved in Mr. Moore’s fall incident, after transferring to the ESI laboratory
                  facility in Dallas, Texas. The IBEX belt was in multiple pieces, including the
                  smaller segments adjacent to the weld failure location.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                           Page 28 of 51 PageID 773
                                                                                      Page | 27




       Figure 16. Additional views of the IBEX belt at the ESI facility. The two segments from the
                  failure location are indicated by the arrows.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                          Page 29 of 51 PageID 774
                                                                                     Page | 28




       Figure 17. Views of two locations on the IBEX belt where deformation was present
                  (permanent bends) are indicated by the arrows. The exact position of the belt at
                  the time of failure, including the vertical location of the weld, was not
                  determined.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                        Page 30 of 51 PageID 775
                                                                                   Page | 29




       Figure 18. Views of the upper end of the Tuf-Tug cable (upper image) and a marked
                  location with a kink approximately 25 feet from the upper fitting.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                            Page 31 of 51 PageID 776
                                                                                       Page | 30




                                     Lower End               Upper End




                 Upper End




                 Lower End




       Figure 19. Views of the upper and lower ends of the Tuf-Tug cable involved in the fall
                  incident. The upper end was darker in color as a result of a slight residue of an
                  oily substance and deposits on the cable surface.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                          Page 32 of 51 PageID 777
                                                                                     Page | 31




       Figure 20. Views of a typical cable diameter measurement, which identified the cable as
                  3/8” diameter (upper image), and close view of the subject cable’s 7x19
                  construction (lower image).
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                       Page 33 of 51 PageID 778
                                                                                  Page | 32




       Figure 21. Views of Tuf-Tug hardware components that were stored with the cable. The
                  components were intact with minor indications of wear.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                          Page 34 of 51 PageID 779
                                                                                     Page | 33




       Figure 22. Views of an ESI technician performing manual tests on the subject Lad-Saf X3
                  sleeve (upper image) and the cable segment used to perform additional tests of
                  the subject and exemplar sleeves (lower image). In the lower image, the lower
                  end of the Tuf-Tug cable from the tower was attached to the ceiling and a weight
                  was suspended from the cable to keep it tight during the testing.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                         Page 35 of 51 PageID 780
                                                                                    Page | 34




       Figure 23. Views of the subject Lad-Saf X3 sleeve being tested on the temporary cable
                  setup.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                        Page 36 of 51 PageID 781
                                                                                   Page | 35




       Figure 24. Views of an exemplar Lad-Saf X3 sleeve being tested on the temporary cable
                  setup.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                           Page 37 of 51 PageID 782
                                                                                      Page | 36




       Figure 25. Views of the subject Lad-Saf X3 sleeve during a dynamic test that was
                  performed by taping the locking arm in the up position, attaching a 10 lb weight
                  to the carabiner, and dropping the weight. When the weight was dropped, the
                  sleeve locked onto the cable, causing the weight to pull the locking arm down
                  and stretch the tape.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                           Page 38 of 51 PageID 783
                                                                                      Page | 37




       Figure 26. Views of the subject Lad-Saf X3. In the upper image, the rivets are being
                  ground to permit opening of the sleeve, and in the lower image, the rivets have
                  been ground off.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                          Page 39 of 51 PageID 784
                                                                                     Page | 38




       Figure 27. Views of the Lad-Saf X3 after removing the cover plate. Internal parts were
                  intact and in place with no evidence of cracking.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                         Page 40 of 51 PageID 785
                                                                                    Page | 39




       Figure 28. Additional close views of the Lad-Saf X3 components during the disassembly
                  process. Note that the energy absorber (indicated by the arrows) is expanded
                  and deformed as a result of the deployment event.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                         Page 41 of 51 PageID 786
                                                                                    Page | 40




       Figure 29. Additional close views of the Lad-Saf X3 components during the disassembly
                  process. In these images, the red polymeric bushings in the energy absorber
                  and cam are indicated by the upper and lower arrows, respectively.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                         Page 42 of 51 PageID 787
                                                                                    Page | 41




       Figure 30. Close views of both sides of the polymeric washer that was installed between
                  the energy absorber and cam bushings.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                          Page 43 of 51 PageID 788
                                                                                     Page | 42




       Figure 31.   Close views of the cam and bushing after removal from the Lad-Saf X3.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                           Page 44 of 51 PageID 789
                                                                                      Page | 43




       Figure 32.    Additional close views of the cam after removal from the Lad-Saf X3. The cam
                    surface appeared to have witness marks as a result of contact with the cable
                    (arrows).
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                        Page 45 of 51 PageID 790
                                                                                   Page | 44




       Figure 33. Views of the deployed energy absorber (upper image) and cover (lower image)
                  after removal from the Lad-Saf X3. The extended length between pins was
                  measured to be 5.368 inches, as indicated, and the deformed absorber was
                  slightly twisted.
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                         Page 46 of 51 PageID 791
                                                                                    Page | 45




       Figure 34. Views of the cable deformation produced by the first drop test performed by 3M
                  on October 30, 2020 (upper image, provided by 3M), and the cable deformation
                  produced by Mr. Moore’s fall incident (lower image, provided by Invenergy).
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                         Page 47 of 51 PageID 792
                                                                                    Page | 46




       Figure 35. View of the Tower 41 cable (upper image) showing the location where the
                  subject X3 sleeve was locked onto the cable (image provided by Invenergy), and
                  view of the X3 sleeve tested on October 30, 2020, by dropping an
                  anthropomorphic mannequin 16-1/2 feet (lower image). In the lower image,
                  damage to the cable is evident (image provided by 3M).
Report Case  6:19-cv-00038-H Document 56-3 Filed 11/16/20
       No. 2000036.401.R0                                         Page 48 of 51 PageID 793
                                                                                    Page | 47




       Figure 36. Additional views of the damaged cable and broken wire strands associated with
                  the 16-1/2 foot drop test performed on October 30, 2020 (images provided by
                  3M).
     Case 6:19-cv-00038-H Document 56-3 Filed 11/16/20                Page 49 of 51 PageID 794
1825 B Kramer Lane                                                                          Phone: (512) 533-9191
Suite 500                                                                                     Fax: (512) 873-2281
Austin, TX 78758                                                                               www.structint.com




                                   L. Clark McDonald, Ph.D., P.E.
                                             Associate
    Dr. McDonald is a mechanical engineer with over 20 years of experience in metallurgy, failure
    analysis, and accident reconstruction. Prior to entering the consulting business, Dr. McDonald
    conducted research in metallurgy, and taught undergraduate courses in mechanical engineering
    and material science. He also worked as a consultant on projects associated with the evaluation
    and design of materials and components for mechanical and electrical applications.

    Dr. McDonald's consulting background has provided him with extensive experience in the
    evaluation of material and product failures, and the analysis of utility, industrial, construction,
    and marine accidents. With regard to metallurgical failures, he has experience in fractography,
    metallography, and microscopy, and is able to combine the principles of engineering and
    materials science in the identification of causative factors, including fabrication flaws,
    mechanical damage, corrosion, abnormal loading conditions, etc. His experience includes more
    than ten years of work in the investigation of power plant component failures, including tubing,
    piping, steam turbine components, industrial fans, fasteners, and related balance of plant
    equipment. He has also been involved in multiple large-scale root cause analyses (RCA’s)
    related to power plant failures.

    Dr. McDonald has provided expert testimony in more than 30 deposition and trial settings, and is
    the author of more than a dozen articles and reports on low temperature materials and the
    methods used to study material properties at low temperatures; two of his publications have won
    awards. Dr. McDonald is also co-author of two patents concerning aluminum alloys.

    Education and Professional Associations

    Ph.D., Mechanical Engineering, Texas A&M University, College Station, TX, 1994
    M.S., Mechanical Engineering, Texas A&M University, College Station, TX, 1989
    B.S., Mechanical Engineering, Texas A&M University, College Station, TX, 1987

    Other Technical Education:

    General Metallurgy                                   Experimental Stress Analysis
    Failure Analysis                                     Metallurgy of Welding and Joining
    Polymer Science                                      Experimental Techniques for Materials
    Fracture Mechanics                                   Vehicle Accident Reconstruction

    Registered Professional Engineer: Texas License #84732

    Member:          American Society of Mechanical Engineers (ASME)
                     ASME B31.1 Power Piping Code Committee
                           Operations and Maintenance Subgroup
                           Materials Subgroup
Case 6:19-cv-00038-H Document 56-3 Filed 11/16/20               Page 50 of 51 PageID 795



Professional Experience

2008 to Present          Structural Integrity Associates, Austin, TX
                         Associate
1995 to 2008             Rimkus Consulting Group, Inc., Austin, TX
                         District Manager/Division Manager
1987 to 1995             Texas A&M University, College Station, TX
                         Lecturer/Consultant/Research Assistant
1990                     Texas Accelerator Center, The Woodlands, TX
                         Research Assistant

Publications

L.C. McDonald and K.T. Hartwig, "Creep of Pure Aluminum at Cryogenic Temperatures,"
Advances in Cryogenic Engineering - Materials, Vol. 36B, p. 1135, Plenum (1990). (Received a
“Meritorious Paper” Award at the 1989 International Cryogenic Materials Conference).

L. Clark McDonald and K. Ted Hartwig, "Cryogenic Creep Testing," ASTM Journal of Testing
and Evaluation, Vol. 19, No. 2, p. 107 (1991).

K.T. Hartwig, C.Y. Hua, and L.C. McDonald, "Effect of Primary Coil Size on Eddy Current
Decay Resistivity Measurements," Cryogenics, Vol. 31, No. 3, p. 153 (1991).

L.C. McDonald and K.T. Hartwig, "1100 Hr Creep Test Results for OFHC Cu: Validation of
Previously Published Results," Advances in Cryogenic Engineering Materials, Vol. 38A, p. 127,
Plenum (1992).

K.T. Hartwig, L.C. McDonald, and H. Zou, "Recent Developments with the Eddy Current Decay
Method for Resistivity Measurements," Advances in Cryogenic Engineering - Materials, Vol.
38B, p. 1169, Plenum (1992).

L. Clark McDonald and K. Ted Hartwig, "Electrical and Mechanical Behavior of Micro-alloyed
Aluminum (RRR>2500) at 4.2 K," Advances in Cryogenic Engineering - Materials, Vol. 40B, p.
693, Plenum (1994).

L. Clark McDonald and K. Ted Hartwig, "Eddy Current Determination of the Effects of Cyclic
Strain and Temperature on the Magnetoresistivity of Pure Aluminum," Advances in Cryogenic
Engineering - Materials, Vol. 40B, p. 701, Plenum (1994). (Received a “Meritorious Paper”
Award at the 1993 International Cryogenic Materials Conference).

Hartwig, K.T., McDonald, L.C., Harper, J.D., and Hua, C.Y., "RRR Measurements on a SMES-
ETM Mock-up Superconductor," IEEE Transactions on Applied Superconductivity, Vol. 5, No.
2, ITASE 9, p. 307 (1995).

L.C. McDonald, K.T. Hartwig, and A. Takahashi, "Production of Microalloyed High Purity
Aluminum For Low Temperature Conductor Applications," Journal of Metals, Vol. 47, No. 2,
pp. 41-43, February, 1995.

A. Takahashi, K.T. Hartwig, and L.C. McDonald, "Electrical Resistivity Increase of High Purity
Aluminum Caused by Cyclic Strain at 4.2 K," Proceedings of the 88th Annual Meeting of the
Japan Light Metals Association, p. 177 (1995),(in Japanese).

L. Clark McDonald, Ph.D., P.E.                                                         Page 2
Case 6:19-cv-00038-H Document 56-3 Filed 11/16/20            Page 51 of 51 PageID 796



L.C. McDonald, K.T. Hartwig, and H. Zou, "Effects of Grain Size and Purity on Low
Temperature Cyclic Strain Degradation of Stabilizer Aluminum," Advances in Cryogenic
Engineering - Materials, Vol. 42B, p. 1057, Plenum (1996).

Hua, C.Y., McDonald, L.C., and Hartwig, K.T., "Eddy Current Decay Resistivity Measurements
Using a Voltmeter," ASTM Journal of Testing and Evaluation, Vol. 25, No. 1, p. 41 (1997).

A. Takahashi, L.C. McDonald, H Yasuda, and K.T. Hartwig, “Microalloy and High Purity Al for
Low Temperature Conductor Applications,” Physica Status Solidi A, Vol. 160, No. 2 (1997).

C. McDonald, J. Arnold, and J. Henry, “Grain Boundary Graphitization in P1 (C-1/2Mo) Alloy
Pipe,” Proceedings of the ASME 2012 Pressure Vessels & Piping Division Conference,
PVP2012, Toronto, Ontario, Canada (2012).


Patents

"High Purity Aluminum Conductor Used at Ultra Low Temperature," (This Patent Deals with
Microalloying) Patent No. 5,573,861, granted November 12, 1996.

"High Purity Aluminum Conductor Used at Ultra Low Temperature," (This Patent Deals with
Texture and Orientation) Appl. No. 08/088,032, granted November 21, 1997.


Technical R&D Reports

L. Clark McDonald, "Design and Analysis of a Four Foot Diameter Wheel for Rotation at 2800
rpm," Submitted to the Texas Accelerator Center, Houston, TX, September 1990.

K.T. Hartwig and L.C. McDonald, "The Five Question Project for Aluminum Stabilized
Superconductors," Final Report, Alcoa Research Laboratories, New Kensington, PA, December
1991.

K.T. Hartwig and L.C. McDonald, "Aluminum Cryogenic Research and Development:
Cryogenic Inductors," Final Report #WL-TR-92-2093 for 09/01/86-10/15/92, Aero Propulsion
and Power Directorate, Wright Laboratory, Wright Patterson AFB, OH.

K.T. Hartwig and Co-workers, "Risk Reduction R&D for SMES-ETM," Final Report for 1/1/93-
11/30/93, Westinghouse Science and Technology Center, Pittsburgh, PA, March 1994.

K.T. Hartwig, L.C. McDonald, and H. Zou, "Studies on High Conductivity Aluminum," Final
Report for 7/1/91-12/31/94, Sumitomo Chemical Co., Tsukuba, Japan, February 1995.


Related

Dr. McDonald has reviewed articles for Cryogenics and Proceedings of the International
Cryogenic Materials Conference, aided in the organization of two International Cryogenic
Materials Conferences, and Chaired or Co-chaired sessions of two International Cryogenic
Materials Conferences.



L. Clark McDonald, Ph.D., P.E.                                                      Page 3
